OPINION DENYING A REHEARING.
The opinion of the court was delivered by
West, J.:
In their motion counsel insist that a rehearing be granted and that the order granting a new trial be reversed, for the reason that the elimination of the attractive-nuisance doctrine ends the case. In our statement in the former opinion touching this doctrine no attempt was made to go further or to discuss the general question of negligence involved. It is suggested that the petition has now been amended, and whatever the rights of the parties may be must be determined by the trial court: A rehearing is denied.